No opinion. Motion granted, and order amended as follows: Ordered, that that part of the order which denies a motion for a new trial made on a case and exceptions, on the ground that the verdict is contrary to the evidence, and that it is for excessive damages, affirmed, and that part of the ordei; which denied a motion for a new trial on exceptions taken, and because the verdict is contrary to law, is, together with the judgment, reversed, and a new trial ordered, with costs to abide the event. All concur, except WARD, J., dissenting. See 43 N. Y. Supp. 1163.